Citation Nr: 0109782	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  98-11 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from August 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in May 1998, a statement of the case was issued in May 1998, 
and a substantive appeal was received in July 1998.  Although 
the veteran initially requested a hearing before the Board, 
he withdrew that request in a written statement received in 
December 2000 


FINDING OF FACT

The veteran does not suffer from PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304 (as 
in effect prior to March 1997); 38 C.F.R. §§ 3.303, 3.304 (as 
in effect from March 1997). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary review of the record reveals that the veteran's 
claim of entitlement to service connection for PTSD was denied 
by rating decision in July 1995.  The veteran was furnished 
notice of that determination as well as notice of appellate 
rights and procedures.  He did not file a timely notice of 
disagreement, and the July 1995 rating decision became final.  
38 U.S.C.A. § 7105(c).  However, a claim which is the subject 
of a prior final determination will be reopened and the prior 
disposition reviewed if new and material evidence is presented 
or secured.  38 U.S.C.A. § 5108.  Although not clearly 
articulated by the RO, it is clear from the record that the RO 
did find new and material evidence and reopen the veteran's 
claim.  However, the question of whether new and material 
evidence has been received to reopen the claim is a question 
that must be addressed by the Board regardless of the RO's 
action because it goes to the Board's jurisdiction to 
adjudicate the underlying merits of the claim.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  

Until recently, judicial decisions indicated that when a 
veteran seeks to reopen a final decision based on new and 
material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step was to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a) since the last final disallowance.  
See Edenfield v. Brown, 8 Vet. App. 384, 389-90 (1995).  
Second, if new and material evidence had been presented, 
then, immediately upon reopening the veteran's claim, VA was 
to determine whether the claim was well grounded under 38 
U.S.C.A. § 5107(a).  Third, if the claim was found to be well 
grounded, then the merits of the claim could be evaluated 
after ensuring that the duty to assist, under 38 
U.S.C.A. § 5107(a), had been met.  

However, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  Because the judicial appeal process has 
not yet been concluded with regard to the issues before the 
Board, the veteran he must be afforded the benefit of this 
new legislation.  See  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Accordingly, it appears that now only a two-step analysis is 
required.  The first step remains to determine whether new 
and material evidence has been received under 38 C.F.R. 
§ 3.156(a) since the last final disallowance.  If so, then 
the second step is to look to the merits of the claim after 
ensuring that the assistance required under the Veterans 
Claims Assistance Act of 2000 have been met.  

Review of the record reveals that subsequent to the July 1995 
rating decision, the RO received an outpatient treatment 
report which suggested that the veteran did suffer from PTSD.  
This item of evidence is clearly new and material, and the 
Board affirms the RO's finding that the claim had been 
reopened. 

As noted earlier, the Veterans Claims Assistance Act of 2000 
was enacted during the course of the appeal.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  After reviewing the claims file, the Board finds 
that there has been substantial compliance with the 
notice/assistance provisions of the new legislation.  The 
record includes five VA examination reports, all of which the 
Board finds to be adequate for rating purposes, as well as 
outpatient and psychological assessments.  No additional 
pertinent evidence has been identified by the veteran, and 
the Board therefore finds that the record as it stands is 
complete and adequate for appellate review.  

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection for PTSD.  The Board concludes that the 
discussions in the rating decisions, statement of the case, 
supplemental statement of the case and letters have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  Under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet.App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of he result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet.App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been implemented.

The issue before the Board involves a claim for entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  Prior to March 1997, 38 C.F.R. § 3.304(f) 
provided that service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  Both versions of this regulation 
must be considered in the present case since the change in 
regulation became effective during the course of the 
veteran's appeal.  

After reviewing the evidence of record, the Board is 
compelled to conclude that the clear preponderance of that 
evidence is against entitlement to service connection for 
PTSD.  While certain psychological assessments, outpatient 
records and therapy session reports are to the effect that 
the veteran suffers from PTSD, it has been the clear 
consensus of examiners after five different VA comprehensive 
psychiatric examinations that the veteran does not suffer 
from PTSD.  

After reviewing the claims file and noting the veteran's 
Vietnam history, a medical doctor concluded in June 1995 that 
the veteran did not meet the full criteria for PTSD.  The 
pertinent diagnosis was dysthymia.  In October 1996, a 
different VA medical doctor reviewed the claims file, noted 
the veteran's claim of PTSD and examined the veteran.  This 
examiner concluded that there were no active PTSD symptoms at 
that time, although the examiner commented that the veteran 
probably had some PTSD symptoms in the past.  The examination 
diagnoses were dysthymia and anxiety disorder.  Likewise, a 
third VA medical doctor (different from the first two), 
concluded after examination in June 1997 that the veteran did 
not meet the full criteria for PTSD.  This examiner also 
reviewed the claims file in connection with the examination.  
The veteran was again examined in February 1998 by still a 
different VA medical doctor.  This examiner also had the 
benefit of examining the claims file.  No PTSD diagnosis was 
made.  Finally, the veteran underwent a VA mental disorders 
examination in May 2000 by a Ph.D. who also reviewed the 
claims file.  This examiner concluded that the veteran met 
the criteria for dysthymic disorder, but no diagnosis of PTSD 
was made. 

The items of evidence which suggest a diagnosis of PTSD 
include outpatient reports, therapy sessions records and 
psychological assessments.  A June 1996 outpatient record 
includes a comment by a VA clinical psychologist with an 
Ed.D. that test results suggest PTSD.  In May 1996, the same 
clinical psychologist administered the Shipley Institute of 
Living Scale, the Mississippi Scale (MISS) and the Minnesota 
Multiphasic Personality Inventory (MMPI).  The examiner 
concluded that the test results were valid.  The reported 
diagnoses were PTSD and dysthymic disorder.  Treatment 
records dated in 1997 by this same clinical psychologist are 
to the effect that the veteran definitely suffers from PTSD.  

It is readily clear that one VA clinical psychologist who has 
been treating the veteran on a regular basis believes that 
the veteran has PTSD.  It is equally clear that five 
different VA examiners feel that the veteran does not suffer 
from PTSD.  The Board believes it of some significance that 
four of the five VA examiners who have found no PTSD are 
medical doctors which suggests more comprehensive and 
thorough medical training that an  Ed.D.  Moreover, all of 
the examiners reviewed the claims file, including the various 
reports by the VA clinical psychologist.  In this regard, 
certain of the VA medical doctors noted the VA clinical 
psychologist's diagnosis of PTSD, but expressly took issue 
with such diagnosis.  One examiner was of the opinion that 
the psychological tests administered were more significant 
for treatment purposes than diagnostic purposes.  Under the 
circumstances, the Board concludes that the findings of the 
five VA examiners who conducted comprehensive psychiatric 
evaluations of the veteran for the specific purpose of 
ascertaining whether or not a medical diagnosis of PTSD was 
warranted, and with knowledge of the PTSD diagnosis made by 
the VA clinical psychologist, must be afforded considerable 
weight.   

The Board does not doubt the sincerity of the VA clinical 
psychologist nor does the Board in any manner doubt his 
qualifications and training.  However, the totality of the 
medical evidence shows that there is no clear diagnosis of 
PTSD or a diagnosis of PTSD in keeping with the criteria of 
DSM-IV.  The Board also does not doubt the sincerity of the 
veteran in advancing his claim.  However, when a claim is 
filed for entitlement to service connection, there must be an 
initial finding of a current chronic disability.  Although 
the veteran may attest to symptoms he perceives to be 
manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  In other words, the Board must rely on 
the medical evidence for a determination as to whether or not 
a veteran suffers from a particular disorder.  For the 
reasons set forth above, the Board must find that the weight 
of the medical evidence is against a diagnosis of PTSD under 
either version of 38 C.F.R. § 3.304(f).

In reaching this decision, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107), but finds that the claims must 
be denied as a state of equipoise of the positive evidence 
and the negative evidence does not exist to permit a 
favorable resolution of the present appeal.


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 




